Exhibit 10.01

 

TONIX PHARMACEUTICALS HOLDING CORP.

509 Madison Avenue, Suite 306

New York, New York 10022

 

October 15, 2013

 

VIA EMAIL

 

Lederman & Co., LLC

245 E. 93rd St. 14E

New York, NY 10022

Attn: Seth Lederman, Managing Member

 

Re:Amendment to Consulting Agreement

 

Dear Mr. Lederman:

 

This letter shall serve as an amendment to the consulting agreement entered
dated as of June 4, 2010 between Lederman & Co., LLC (“Lederman & Co.”) and
Tonix Pharmaceuticals, Inc., as amended on December 9, 2010 and February 1, 2012
(the “Agreement”). Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Agreement. Section 3(b) of the Agreement is
hereby amended and replaced in its entirety with the following:

 

“During the Consulting Period, the Consultant’s compensation shall be $325,000
per annum, or such greater amount as the Board may designate from time to time
(the "Consulting Fees"). Consulting Fees shall be payable in monthly
installments”

 

The foregoing amendment shall be effective as of October 15, 2013.

 

TONIX PHARMACEUTICALS HOLDING CORP.

 

 

/s/ LELAND GERSHELL

By:    Leland Gershell

Title:    Chief Financial Officer

 

 

 

Accepted to and agreed this

15th day of October, 2013:

 

 

LEDERMAN & CO., LLC

 

 

/s/ SETH LEDERMAN

By: Seth Lederman

Title: Managing Member

 



 

 